ACCEPTED
                                                                                      01-15-00294-CR
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                  7/1/2015 4:46:35 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                             No. 01-15-00294-CV

                                      In the                        FILED IN
                                                             1st COURT OF APPEALS
                               Court of Appeals                  HOUSTON, TEXAS
                                     For the                 7/1/2015 4:46:35 PM
                             First District of Texas         CHRISTOPHER A. PRINE
                                                                     Clerk
                                   At Houston

                           

                                 No. 1884399
                In the County Criminal Court at Law Number 15
                           Of Harris County, Texas

                           

                            AMINA ROSE WHITE
                                Appellant

                                       V.

                            THE STATE OF TEXAS
                                  Appellee

                           

               STATE’S MOTION FOR EXTENSION OF TIME
                 IN WHICH TO FILE APPELLATE BRIEF

                           


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

        COMES NOW THE STATE OF TEXAS, appellee, in accordance with

Rules 10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files




Page 1 of 5
this motion for extension of time in which to file the State’s brief in this case, and,

in support thereof, presents the following:

    1. In the County Criminal Court at Law Number 15 of Harris County, Texas, in

        cause number 1884399, appellant was charged by information with the Class

        B misdemeanor offense of theft in The State of Texas v. Amina Rose White.

    2. On April 30, 2013, appellant made a plea-bargain agreement with the State

        and, pursuant to that agreement, pled guilty to the offense as charged. The

        trial court agreed to follow the terms of the plea-bargain agreement and

        accepted appellant’s plea, but deferred a finding of guilt and ordered that

        appellant be placed on deferred adjudication community supervision for a

        term of six months.

    3. On November 4, 2013, the trial court entered an order discharging appellant

        from deferred adjudication community supervision and dismissing the

        proceedings against her.

    4. On January 5, 2015, appellant filed in the trial court a Petition for

        Nondisclosure of Criminal History Record Information.

    5. The trial court denied appellant’s petition for nondisclosure by written order

        on February 23, 2015.

    6. On March 16, 2015, appellant timely filed written notice of appeal to

        challenge the trial court’s denial of appellant’s petition for nondisclosure.

Page 2 of 5
    7. Appellant filed her brief with this Court on May 4, 2015.

    8. The State’s appellate brief is due on July 3, 2015.

    9. This is the State’s second request for an extension.

    10. The State requests that this Court extend the timeframe for the filing of the

        State’s appellate brief to August 3, 2015.

    11. The facts relied upon to explain the need for this extension are:

              a. During the time in which the undersigned attorney will be researching

                 and preparing the State’s appellate brief for this case, she will also be

                 researching and preparing the State’s appellate briefs in the following

                 cases that are also assigned to her:

                    i. Ex parte Brent Wayne Justice; No. 14-14-00951-CR

                   ii. Jesus Tinoco v. State of Texas; No. 14-14-00973-CR

                   iii. Travis Lamb v. State of Texas; No. 01-14-00901-CR

                   iv. Ex parte Alicia Brumant; No. 14-15-00337-CR

              b. Further, the undersigned attorney was asked to author an article

                 regarding the recent amendments to the Texas Rules of Evidence,

                 which will be published in the next issue of The Texas Prosecutor, the

                 bi-monthly publication of the Texas District & County Attorneys

                 Association.



Page 3 of 5
    12. As a result of these factors, the undersigned attorney has been unable to

        complete the State’s reply brief in this case in the time permitted, despite due

        diligence, and the requested extension of time is necessary to permit the

        undersigned attorney to adequately investigate, complete, and file the State’s

        appellate brief for this cause.

    13. The State’s motion is not for purposes of delay, but so that justice may be

        done.

        WHEREFORE, the State prays that this Court will grant the State an

extension of time, until August 3, 2015, for the undersigned attorney to complete

and file the State’s appellate brief in this case.

                                                      Respectfully submitted,


                                                      /S/ Melissa Hervey

                                                      MELISSA P. HERVEY
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      State Bar No. 24053741
                                                      1201 Franklin Street, Suite 600
                                                      Houston, Texas 77002
                                                      Telephone (713) 755-5826
                                                      Fax (713) 755-5809
                                                      Hervey_Melissa@dao.hctx.net




Page 4 of 5
                         CERTIFICATE OF SERVICE

        This is to certify that the undersigned counsel has directed the e-filing

system eFile.TXCourts.gov to serve a true and correct copy of the foregoing

document upon Ashton Christopher Adair, appellant’s attorney of record on

appeal, on July 1, 2015, at the following e-mail address, through the electronic

service system provided by eFile.TXCourts.gov:

        ash@houstontxlawyer.com




                                                  /S/ Melissa Hervey

                                                  MELISSA P. HERVEY
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  State Bar Number: 24053741
                                                  1201 Franklin Street, Suite 600
                                                  Houston, Texas 77002
                                                  Telephone (713) 755-5826
                                                  Fax (713) 755-5809
                                                  Hervey_Melissa@dao.hctx.net




Page 5 of 5